Citation Nr: 0731954	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran had recognized service in February 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York, which granted service connection for DDD and DJD of the 
lumbosacral spine and assigned a 10 percent disability 
rating, retroactively  effective from October 25, 1999.  The 
veteran appealed for a higher initial rating. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others).  

Previously, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development and consideration in February 2005, and 
March 2006.  The appeal was then remanded again in November 
2006, to correct a deficiency in the medical evidence on file 
of an orthopedic examination absent proper review by a 
qualified VA physician.              This concern was 
initially noted in the March 2006 remand, but not then 
rectified.       See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand confers upon the claimant, as a matter of law, the 
right to compliance with the remand directives).             
Whereas unfortunately, there is still no indication that this 
condition of the prior remands has been satisfied, the only 
proper course of action is to return this matter yet again to 
meet the directive specified that ostensibly would permit 
issuance of a decision.  So this case is again being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.                       






REMAND

Additional development is to be accomplished as to the 
veteran's claim, pertaining to the Board's initial 
instruction in its March 2006 remand to arrange for                    
an orthopedic examination consistent with the procedures for 
conducting VA compensation and pension examinations.  In that 
remand, the Board noted that a June 2005 VA orthopedic 
examination was inadequate for rating purposes because it was 
performed by a physician's assistant without the signature of 
a reviewing  VA physician, as is required under such 
circumstances by the VA Adjudication Procedure Manual.  See 
M21-1 MR, Part III, Subpart iv, Chapter 3, section D 
(previously cited at M21-1, part VI, paragraph 1.07(d)).  The 
Board then instructed the RO to have the veteran reexamined 
by a physician or by delegation under his/her authority.

In March 2006, the veteran again underwent a VA orthopedic 
examination of         the spine, which was completed by the 
same physician's assistant who prepared   the June 2005 
examination report.  The physician's assistant noted a 
thorough review of the Board remand.  However, there was 
still no indication that it was signed, or otherwise reviewed 
by a VA physician as to the findings stated therein.  The 
case was then remanded to obtain an examination report 
consistent with the criteria stated in the Adjudication 
Procedure Manual.

Thereafter, the prior evaluating physician's assistant once 
again examined              the veteran in December 2006, and 
in the examination report acknowledged review of each issue 
raised in the Board remand, including the requirement of a VA 
physician's signature.  According to the physician's 
assistant, his office had assured him that a supervising 
physician would both review the report and sign it.                
A May 2007 supplemental statement of the case (SSOC) 
continuing the denial of the veteran's claim, stated as well 
that a copy of the signed examination report would be 
associated with the claims folder.  A current claims file 
review nonetheless does not reveal the existence of a signed 
report.   


While continued delay in processing of the veteran's claim is 
regrettable,          comprehensive and correctly verified 
examination findings are essential to adjudicate the claim, 
and thus another remand is required.  In Stegall v. West,         
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims, hereinafter the Court, held that a 
remand by the Board confers on a claimant,             as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with         the terms 
of the remand.  In the situation presented here, obtaining a 
signed examination report is a measure intended to obtain 
accurate information for evaluation purposes, and hence, of 
some significance to the eventual case outcome.  Compare with 
Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (the 
continuing development actions on a claim were consistent 
with terms of a Court remand to reexamine the evidence of 
record, and seek further evidence necessary before issuance 
of a decision, particularly in absence of instructions for 
which there was a means to clearly identify noncompliance).  

Thus, appropriate measures should be undertaken to acquire a 
signed examination report.  In all likelihood, this requires 
further VA examination.  If however,               the 
existing report from December 2006 would provide a 
sufficiently recent depiction of the veteran's service-
connected back disorder (particularly upon readjudication 
only a relatively limited timeframe following this remand),                     
a correctly signed report if still available may be 
satisfactory for rating purposes. 

As an additional consideration in developing the record, as 
observed in the Board's November 2006 remand, a prior March 
2006 VA neurological examination      cross-referenced an EMG 
nerve conduction study that revealed the presence of 
radiculopathy -- and it was requested that this test report 
be obtained.                          As this has not yet 
been accomplished, a further records request is warranted.           
See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007).





Accordingly, this claim is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Ensure that there is available on 
file a copy of a  VA orthopedic 
examination report to permit 
comprehensive evaluation of the 
veteran's service-connected lumbosacral 
spine disorder, that comports with all 
requirements for an examination report 
-- including but not limited to, if the 
examination was completed by a medical 
provider other than a physician, the 
signature of a reviewing VA physician.  
This in all likelihood would require 
that the veteran undergoes another 
examination; but if the existing 
December 2006 examination would 
nonetheless provide a sufficiently 
recent depiction of his condition (if 
only a relatively limited timeframe 
following this remand), a signed 
examination report from that evaluation 
may be satisfactory for rating 
purposes.

If further examination is deemed 
necessary, schedule the veteran for an 
appropriate VA orthopedic examination.  
The claims file must be made available 
to the designated examiner for a review 
of the veteran's pertinent medical and 
other history.           All necessary 
diagnostic testing and evaluation 
should be done, to specifically include 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review  the results of any testing 
prior to completion of the examination 
report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion lost due to 
such factors. This includes instances 
when these symptoms          "flare-
up" or when the lumbar spine is subject 
to repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion lost due to these 
factors.

The examiner should comment, as well, 
on whether the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) 
affecting             his lumbosacral 
spine, as part and parcel of his 
service-connected low back disability.  
In making this determination, if the 
examiner finds that intervertebral disc 
syndrome is a distinct condition, but 
nonetheless is unable to distinguish 
the symptoms of that condition from 
those due to service-connected 
disability, then reasonable doubt is 
resolved in the veteran's favor and his 
disc-related condition may be 
considered part and parcel of his 
underlying     service-connected 
disability (in accordance with 
Mittleider v. West, 11 Vet. App. 181, 
182 (1998)).

If the veteran does have intervertebral 
disc syndrome as part of his service-
connected disability,                 
the examiner should describe the 
severity of it and indicate whether 
there have been incapacitating episodes 
(and, if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any further associated 
neurological impairment (including 
involving the lower extremities), that 
is, aside from any 
orthopedic impairment shown.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.	Obtain copies of the EMG nerve 
conduction study that was reviewed in 
connection with the veteran's               
March 2006 VA neurological examination.  
Then associate all records obtained 
with his claims file for consideration.  

3.	Also obtain all additional records 
pertaining to the veteran's outpatient 
treatment at VA medical facilities 
affiliated with the Upstate New York 
Healthcare System (HCS) dated since 
June 2005,    and associate those 
records obtained with the      claims 
file.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2007); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for a 
rating higher than 10 percent for DDD 
and DJD of the lumbosacral spine, in 
light of the additional evidence 
obtained.  The AMC should ensure 
consideration of the criteria set forth 
in the VA Adjudication Procedure manual 
for a qualifying examination report.  
Also, continuing review is necessary as 
to whether the rating for the service-
connected lumbosacral spine disorder 
should be "staged."  See Fenderson, 12 
Vet. App. at 125-26.        If this 
claim is not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


